ITEMID: 001-77886
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: JAKIMOVSKI v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Mr Zivko Jakimovski, is a citizen of the former Yugoslav Republic of Macedonia who was born in 1954 and lives in Skopje. He is represented before the Court by Mr P. Cvetanov, a lawyer practising in Skopje, in the former Yugoslav Republic of Macedonia.
1. On 26 September 1994, the Army Chief Commander drew up a list of candidates (army officers) (“the list”) eligible to be granted a tenancy of a limited number of army apartments for the purpose of acquiring property. The applicant, an Army officer, was one of the candidates who applied for an apartment.
On 5 October 1994 the applicant objected to the results and the list. He complained that according to the criteria, as specified by the relevant Rules (Правилник за условите и начинот на решавање на станбените прашања на вработените во Министерството за одбрана, воените старешини и граѓанските лица на служба во Армијата на Република Македонија) (“the Rules”), he should have been ranked higher and accordingly been granted a tenancy of an apartment instead of some of the other army officers. His complaint was dismissed by the Army Chief Commander on 9 March 1995. Meanwhile, in November 1994 other members of the armed forces (Mr V.V., Mr I.Z and Mr D.Z.) were granted tenancies by the Army Chief Commander.
On 29 March 1995 the applicant brought a civil action against the Ministry of Defence (“the Ministry”) for the annulment of the list and the Army Chief Commander’s decisions granting tenancies to Mr V.V., Mr I.Z. and Mr D.Z. It was followed by a request for an interim order to prohibit the Ministry from concluding a sales agreement concerning the apartments granted to his colleagues.
On 4 April 1995 the then Skopje Municipal Court (Општински суд Скопје) requested the applicant to clarify his claim. On 21 April 1995 the applicant submitted to the court the required information (he inter alia, extended his claim to Mr V.V., Mr I.Z and Mr D.Z.).
On 27 June 1995 the Skopje Municipal Court dismissed the applicant’s request for an interim order.
On 21 July 1995 the applicant appealed against the decision.
On 2 November 1995 the then Skopje District Court (Окружен суд Скопје) dismissed the applicant’s appeal and upheld the lower court’s decision.
On 14 July 1997 the Skopje Court of First Instance dismissed the applicant’s claim on the merits. It established that the applicant had been an army officer since 1979, i.e. a major and that he had applied for an army apartment. The apartments were part of the Army’s housing fund scheduled for sale. The court found that there had been no procedural violation of the Rules and that it had not been necessary to announce the provision of the apartments. It held that Mr V.V. and Mr D.Z. had been correctly given a priority in respect to the applicant.
On 11 June 1998 the applicant appealed against this decision.
On 28 November 1998 the Skopje Court of Appeal dismissed the applicant’s appeal and upheld the lower court’s decision.
On 30 December 1998 the applicant lodged with the Supreme Court an appeal on points of law (ревизија).
On 20 December 2000 the Supreme Court dismissed the applicant’s appeal on points of law. It found no grounds to depart from the legal reasoning of the lower courts that domestic law had been correctly implemented and that the apartments had been granted in compliance with the relevant Rules. This decision was served on the applicant on 17 January 2002.
2. In a separate set of proceedings, in April 1996 the Ministry brought criminal charges for forgery against Mr D.Z., one of the successful candidates who had been granted tenancy of an apartment. On 3 June 1997 the public prosecutor rejected them as the charges did not concern an offence that could be prosecuted ex officio.
On 13 October 1998 the Ministry again brought criminal charges for forgery against Mr D.Z. On 29 October 1998 the public prosecutor rejected the Ministry’s criminal complaint as time-barred.
On 23 November 1998 the applicant brought separate criminal charges for forgery against Mr D.Z. On 31 March 1999 the public prosecutor lodged an indictment against him before the Skopje Court of First Instance.
On 26 June 2000 the Skopje Court of First Instance dismissed the charges and acquitted the accused. It appears that the applicant did not appeal this decision.
